 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
     AMERICAN FAMILY LIFE ASSURANCE              CASE NO.: 3:17-CV-0629-HDM-CBC
11   COMPANY OF COLUMBUS, a Nebraska
     corporation                                 ORDER GRANTING THE DISMISSAL
12                                               OF PLAINTIFFS’ COMPLAINT,
                            Plaintiff,
                                                 WITH PREJUDICE, WITH EACH
13
     vs.                                         PARTY BEARING ITS OWN
14                                               ATTORNEY’S FEES AND COSTS
     MEGAN ROMO ELLIKER, individually;
15   and CARRIE ELLIKER, individually

16                          Defendants.

17

18         STIPULATION AND ORDER FOR DISMISSAL OF PLAINTIFFS’ COMPLAINT
19         IT IS HEREBY STIPULATED AND AGREED by and between the parties: (1) Plaintiff
20
     AMERICAN FAMILY LIFE ASSURANCE COMPANY OF COLUMBUS; (2) Defendant
21
     MEGAN ELLIKER; and (3) Defendant CARRIE ROMO (formerly Elliker), by and through their
22

23

24

25

26
27

28
                                           1
 1   respective undersigned counsel, that Plaintiff’s Complaint for Interpleader in this matter is hereby

 2   dismissed, with prejudice, with each party is to bear its own attorneys’ fees and costs.
 3   DATED this 10th day of October, 2018.                 DATED this 10th day of October, 2018
 4
            LEE, HERNANDEZ, LANDRUM                               LAW OFFICES OF MATTHEW L.
 5          & CARLSON                                             SHARP

 6
     By:    /s/ Elizabeth Spaur              By:                  /s/ Matthew Sharp
 7          DAVID S. LEE, ESQ.                                    MATTHEW SHARP, ESQ.
 8          Nevada Bar No. 6033                                   Nevada Bar No. 4746
            ELIZABETH C. SPAUR, ESQ.                              432 Ridge Street
 9          Nevada Bar No. 10446                                  Reno, Nevada 89501
            7575 Vegas Dr., Suite 150                             Attorney for Defendant CARRIE
10          Las Vegas, NV 89128                                   ROMO
            Attorneys for Plaintiff AMERICAN
11          FAMILY LIFE ASSURANCE COMPANY
12          OF COLUMBUS

13   DATED this 10th day of October, 2018

14          ECHEVERRIA LAW OFFICE
15

16   By:    /s/ John Echeverria
            JOHN ECHEVERRIA, ESQ.
17          Nevada Bar No. 200
            9432 Double R Boulevard
18          Reno, Nevada 89521
            Attorneys for Defendant MEGAN ELLIKER
19

20
                                                  ORDER
21
                                                           IT IS SO ORDERED:
22

23
                                                           ____________________________________
24                                                         SENIOR U.S. DISTRICT COURT JUDGE

25
                                                                  October 12, 2018
                                                           DATED:____________________________
26
27

28
                                                  2
